THEA~TOFCNEY         GENERAL
        dFTExAS
        AUSTIN.   TEXAS
                                            I




Baa, D. 0, W%er, page 2

         “‘It   te the qda%aa of thlo DqmrtmenC,
        thnrel'oxe,
                 that the Departmentot Publio
        Sitfetymay not issue a oertitloa~eof title
        on a motor.v%hio3*'uppon'afflQail.8
                                          at re
        possessionwithoutanting on said oertifi-
        oate OS title the first lien of the ven*r
        OS the tires,radio,or other a%%esaary
        which ie attachadto the motor vehlala
        unleesth*~applloant  for the new oe*lfi-
        ISateOS tit10who io ths pur%h%s%ret the
        .f%reoloeur%ealr rodu%esevldenoebefore
        youx Daprtment tiet suah that lion tigainst
        suoh eutoboblleaoaesmr7 has b%%n satisfied.*
    YEHouselW.1 4.07,Aate OS the 46th Legislature,1939,
    kmmn aa the Certlfioateof Title Law, beam% aifea-
    Uve O&ober 1, 1939. After that d&e end prl%rtto
    M.&y3, 19& the efrmive datd 0s ~0~~0 m3.g 205,
    A$ts OS the 47thLeglslature,whloham%nd%dXouaa
    R#.U 407 Oranpthousandsof first liens .an~aoaeeaarl%e
    Worn reoordadas sa%h Osrthe oifloi%l rsemds of the



    laaaed or oarriedIerwaM on all rr-iaaucrd      titles
    Mteu,onae having Been reaordod.




    hen-beeninterpretedbrthis DaparWt     ~toAeaB
    that.froaand aftsr.tk,%%ffe%tivedat% %f Ea&8%
    Bill 205 ilret l&ma on tirer,radiqs,h%atem
    or aher automobileaooeaaorlea may notibd re%ard%d
    with this D%ptu'Ut6nt.
                        a@ SW& QOLt thQ &itl% Of ent
    metor rsbiole.but that U%ns on t&tie,h%at%raand
    other autmae&e aoisesisoxbsl~ayk reload UP-
    Hem. D. 0. Qew,   pagO 3




.